Name: Commission Implementing Decision (EU) 2016/1196 of 20 July 2016 amending the Annexes to Decision 2007/275/EC concerning the lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (notified under document C(2016) 4494) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: animal product;  trade;  tariff policy;  agricultural policy;  cooperation policy;  agricultural activity
 Date Published: 2016-07-22

 22.7.2016 EN Official Journal of the European Union L 197/10 COMMISSION IMPLEMENTING DECISION (EU) 2016/1196 of 20 July 2016 amending the Annexes to Decision 2007/275/EC concerning the lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (notified under document C(2016) 4494) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 4(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 3(5) thereof, Whereas: (1) Commission Decision 2007/275/EC (3) provides that the animals and products listed in Annex I thereto are to be subjected to veterinary checks at border inspection posts in accordance with Directives 91/496/EEC and 97/78/EC (the veterinary checks). Decision 2007/275/EC also provides for a derogation from such veterinary checks for certain composite products and for the foodstuffs listed in Annex II thereto. (2) The list set out in Annex I to Decision 2007/275/EC lists the animals and products in accordance with the Combined Nomenclature (CN), as provided for in Council Regulation (EEC) No 2658/87 (4). This list is used by the competent authorities of the Member States as a first step in the selection of consignments that are to be submitted to the veterinary checks. (3) Since the date of adoption of Decision 2007/275/EC, the CN codes laid down in Regulation (EEC) No 2658/87 have been updated several times, with the most recent amendments laid down in Commission Implementing Regulation (EU) 2015/1754 (5). As several amendments have been made to the CN codes for products of animal origin, the list set out in Annex I to Decision 2007/275/EC should be updated to take account of those amendments. (4) In several CN headings and CN codes listed in Annex I to Decision 2007/275/EC products of animal origin represent only a small part of the goods included in the relevant CN heading or CN code. In such cases, column 3 of the above list refers to the applicable Union veterinary legislation and provides details of the animals and products which are to be subjected to veterinary checks. Taking into account the terminology and references in other Union veterinary legislation, those references in Decision 2007/275/EC should be updated in order to be aligned with current Union veterinary legislation. (5) In the interest of consistency of Union legislation, the list set out in Annex I to Decision 2007/275/EC should be updated to take account of amendments made to the CN codes and to Union veterinary legislation. Annex I to Decision 2007/275/EC should therefore be amended accordingly. (6) The composite products and foodstuffs listed in Annex II to Decision 2007/275/EC are not to be submitted to veterinary checks. Therefore, they should be clearly identifiable and need to be linked to their CN codes. In addition, certain composite products and foodstuffs should be deleted from the list set out in Annex II to Decision 2007/275/EC. That list should therefore be amended accordingly. (7) Decision 2007/275/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 2007/275/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2017. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 July 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (OJ L 116, 4.5.2007, p. 9). (4) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (5) Commission Implementing Regulation (EU) 2015/1754 of 6 October 2015 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 285, 30.10.2015, p. 1). ANNEX Annexes I and II to Decision 2007/275/EC are amended as follows: (1) Annex I is amended as follows: (a) In CHAPTER 2, the table is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) 0201 Meat of bovine animals, fresh or chilled All. However, raw material not intended or suitable for human consumption is not covered in this code. 0202 Meat of bovine animals, frozen All. However, raw material not intended or suitable for human consumption is not covered in this code. 0203 Meat of swine, fresh, chilled or frozen All. However, raw material not intended or suitable for human consumption is not covered in this code. 0204 Meat of sheep or goats, fresh, chilled or frozen All. However, raw material not intended or suitable for human consumption is not covered in this code. 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen All. However, raw material not intended or suitable for human consumption is not covered in this code. 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen All. However, raw material not intended or suitable for human consumption is not covered in this code. 0207 Meat and edible offal, of the poultry of heading 0105 , fresh, chilled or frozen All. However, raw material not intended or suitable for human consumption is not covered in this code. 0208 Other meat and edible meat offal, fresh, chilled or frozen. All. However, raw material not intended or suitable for human consumption is not covered in this code. This covers other raw material for the production of gelatine or collagen for human consumption. Covers all meat and edible meat offal from the following subheadings: 0208 10 (of rabbits or hares) 0208 30 00 (of primates) 0208 40 (of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia); of seals, sea lions and walruses (mammals of the suborder Pinnipedia)) 0208 50 00 (of reptiles, including snakes and turtles) 0208 60 00 (of camels and other camelids (Camelidae)) 0208 90 (other: of domestic pigeons, of game other than of rabbits or hares): covers meat of quails, reindeer or any other mammal species. Covers frogs' legs under CN code 0208 90 70 . 0209 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled frozen, salted, in brine, dried or smoked. All, covers both fat and processed fat as described in column 2, even if suitable only for industrial use (not fit for human consumption). 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal. All, covers meat, meat products and other products of animal origin. However, raw material not intended or suitable for human consumption is not covered in this code. Covers processed animal protein and dried pigs ears for human consumption. Even when such dried pig ears are used as animal feed, the Annex to Commission Regulation (EC) No 1125/2006 (*) clarifies that they may be covered in 0210 99 49 . However, dried offal and pigs ears unfit for human consumption are in 0511 99 85 . Bones for human consumption are covered under heading 0506 . Sausages are covered under heading 1601 . Extracts and juices of meat are covered under heading 1603 . Greaves are covered under heading 2301 . (b) In CHAPTER 5, the table is amended as follows: (i) The entry for heading 0506 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) 0506 Bones and horn-cores, un-worked, defatted, simply prepared (but not cut to shape), treated with acid or de-gelatinised; powder and waste of these products. Covers bones used as dog chews and bones for the production of gelatine or of collagen, if derived from carcases that have been slaughtered for human consumption. Bone flour for human consumption is covered under heading 0410 . Specific requirements for such products not intended for human consumption are laid down in Row 6 (game trophies), in Row 11 (bones and bone products (excluding bone meal), horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) for uses other than as feed material, organic fertiliser or soil improver) and in Row 12 (dog chews) of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. (ii) The entry for CN code 0508 00 00 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof. Empty shells for food use and use as raw material for glucosamine. In addition, shells, including cuttle-bones, containing soft tissue and flesh as referred to in point (k)(i) of Article 10 of Regulation (EC) No 1069/2009 are covered. (iii) The entry for heading ex 0511 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption. All, covers subheadings 0511 10 to 0511 99 . Covers genetic material (semen and embryos of animal origin such as of the bovine, ovine, caprine, equine and porcine species) and animal by-products of Categories 1 and 2 materials as referred to in Articles 8 and 9 of Regulation (EC) No 1069/2009. The following are examples of animal products falling within subheadings 0511 10 to 0511 99 : 0511 10 00 (bovine semen). 0511 91 (products of fish or crustaceans, molluscs or other aquatic invertebrates): all, covers fish eggs for hatching, dead animals, animal by-products for the manufacture of petfood and for pharmaceuticals and other technical products. Covers dead animals referred to in Chapter 3, inedible or classed unfit for human consumption, for example, daphnids, known as water fleas, and other ostracoda or phyllopods, dried, for feeding aquarium fish; covers fish bait. ex 0511 99 10 (sinews or tendons; parings and similar waste of raw hides and skins). Veterinary checks are necessary for hides and skins not treated as referred to in point C 2 of Chapter V of Annex XIII to Regulation (EU) No 142/2011, if in compliance with Article 41(3) of Regulation (EC) No 1069/2009. ex 0511 99 31 (raw natural sponges of animal origin): all, if for human consumption; if not for human consumption, only those intended for petfood. Specific requirements for non-human consumption are set out in Row 12 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. ex 0511 99 39 (other than raw natural sponges of animal origin): all, if for human consumption; if not for human consumption, only those intended for petfood. Specific requirements for non-human consumption are set out in Row 12 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. 0511 99 85 (other animal products not elsewhere specified or included; dead animals of Chapter 1, unfit for human consumption): all: embryos, ova, semen and genetic material not covered in 0511 10 and of species other than bovine fall under this heading. Covers animal by-products for the manufacture of petfood or other technical products. Covers untreated horsehair, apiculture products other than waxes for apiculture or technical use, spermaceti for technical use, dead animals referred to in Chapter 1 which are inedible or not for human consumption (for example: dogs, cats, insects), animal material where the essential characteristics have not been changed, and edible animal blood not derived from fish, for human consumption. (c) The following CHAPTER 6 is inserted: CHAPTER 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage General remarks This chapter covers mushroom spawn in a compost of sterilised manure of animal origin. Extract from the Harmonised System Explanatory Notes 0602 90 10 Mushroom spawn: Mushroom spawn is the term given to a net of fragile threads (Thallus or Mycelium), often found underground, which lives and grows on the surface of decomposing animal or vegetable matter and develops in the tissues themselves and produces mushrooms. This subheading also includes a product consisting of mushroom spawn, not fully developed, placed in microscopic amounts on a layer of cereal grains enclosed in a compost of sterilized horse manure (a mixture of straw and horse dung). CN code Description Qualification and explanation (1) (2) (3) ex 0602 90 10 Mushroom spawn Only, if containing processed manure of animal origin and specific rules are set out in Row 1 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. (d) In CHAPTER 12, the title is amended as follows: Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder (e) CHAPTER 15 is amended as follows: (i) In the General remarks, in the Section with the heading Extract from the Harmonised System Explanatory Notes, the following paragraphs are added: Heading 1518 covers inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of the Chapter, not elsewhere specified or included. This part covers, inter alia, used deep-frying oil containing, for example, rape oil, soya-bean oil and a small quantity of animal fat, for use in the preparation of animal feeds. (ii) The table is amended as follows:  the entry for CN code 1505 00 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) 1505 00 Wool grease and fatty substances derived therefrom (including lanolin). All, wool grease imported as rendered fat as set out in Annex XIV to Regulation (EU) No 142/2011, or lanolin imported as intermediate product as set out in Annex XII to Regulation (EU) No 142/2011.  the entries for CN codes 1518 00 95 and 1518 00 99 are replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 1518 00 95 Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions. Only fats and oil preparations, rendered fats and derivates derived from animals; including used cooking oil, intended to be used within the scope of Regulation (EC) No 1069/2009. Fat derivatives produced by a method set out in point 1 of Chapter XI of Annex XIII to Regulation (EU) No 142/2011. ex 1518 00 99 Other Only if fat from animals is contained. (f) In CHAPTER 16, in the table, the entries for CN code 1603 00 and for headings 1604 and 1605 are replaced by the following: CN code Description Qualification and explanation (1) (2) (3) 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates. All, covers meat extracts and meat concentrates, covers fish protein in gel form whether chilled or frozen, covers shark cartilage. ex 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs: All, cooked or pre-cooked culinary preparations containing or mixed with fish or fishery products. Covers surimi in CN code 1604 20 05 . Covers canned fish and canned caviar in airtight containers, and also sushi (provided that they are not to be classified in a CN code referred to in Chapter 19). Pasta stuffed with fish products are covered by heading 1902 . So-called fish skewers (raw fish meat or raw shrimps with vegetables presented on a wooden stick) are classified in CN code 1604 19 97 . For composite products, see Articles 4 and 6 of this Decision. ex 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved: All, including fully prepared or pre-prepared snails. Covers canned crustaceans, or other aquatic invertebrates as well as mussel powder. For composite products, see Articles 4 and 6 of this Decision. (g) In CHAPTER 17, in the table, the entry for CN code 1702 11 00 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey. Artificial honey, lactose, mixtures of natural and artificial honey and mixtures containing lactose. For composite products, see Articles 4 and 6 of this Decision. (h) The following CHAPTER 18 is inserted: CHAPTER 18 Cocoa and cocoa preparations General remarks This chapter covers animal products and composite products containing processed animal products. Notes to Chapter 18 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) This chapter does not cover the preparations of heading 0403, 1901, 1904, 1905, 2105, 2202, 2208, 3003 or 3004. CN code Description Qualification and explanation (1) (2) (3) ex 1806 Chocolate and other food preparations containing cocoa. Containing products of animal origin, for example, dairy products. For composite products, see Articles 4 and 6 of this Decision. (i) In CHAPTER 19, the table is amended as follows: (i) The entry for heading 1901 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less that 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404 , not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included. Only those containing less than 20 % of products of animal origin, covers milk-based infant food, covers uncooked pizzas with toppings of animal origin. Culinary preparations are covered by Chapters 16 and 21. For composite products, see Articles 4 and 6 of this Decision. (ii) The following entry is inserted after the entry for CN code ex 1902 40 and before the entry for CN code ex 1904 90 10: CN code Description Qualification and explanation (1) (2) (3) ex 1904 10 10 Prepared food obtained by the swelling or roasting of maize. Only those containing less than 20 % of products of animal origin, for example, those referred to in the Annex to Commission Implementing Regulation (EU) No 443/2013 (**), and subject to veterinary checks in accordance with point (c) of Article 4 of this Decision. (iii) The entry for heading ex 1905 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 1905 Patisseries. Covers those preparations containing less than 20 % of meat or other animal products, for example: ex 1905 32 91 : waffles or wafers filled with meat or cheese (for example: burek); ex 1905 32 99 : waffles or wafers filled with animal products other than meat or cheese; ex 1905 90 : pre-cooked or cooked pizza or quiche filled or covered with animal products; ex 1905 90 90 : if not shelf stable. For composite products, see Articles 4 and 6 of this Decision. (j) CHAPTER 21 is amended as follows: (i) In the Notes to Chapter 21, the following additional notes are added: Additional notes ¦. 5. Other food preparations presented in measured doses, such as capsules, tablets, pastilles and pills, and which are intended for use as food supplements are to be classified under heading 2106, unless elsewhere specified or included. (ii) The table is amended as follows:  the entry for heading ex 2104 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 2104 Soups and broths and preparations therefore; homogenised composite food preparations. Covers preparations containing animal products, including infant food in containers of a net weight content not exceeding 250 g. For composite products, see Articles 4 and 6 of this Decision.  the entries for CN codes ex 2106 90 92 and ex 2106 90 98 are replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 2106 90 92 Other food preparations not elsewhere specified or included, containing no milk fats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch. Covers food preparations (for example, food supplements) containing animal products, for example, whey protein isolate, chondroitin, glucosamine, chitosan, calcium carbonate, pasteurised salted liquid egg yolk, animal oils (for example, fish oil in capsules), with or without other substances. For composite products, see Articles 4 and 6 of this Decision. ex 2106 90 98 Other food preparations not elsewhere specified or included. Covers food preparations (for example: food supplements, cheese fondue) containing animal products, for example chondroitin, glucosamine, animal oils (for example, fish oil in capsules). For composite products, see Articles 4 and 6 of this Decision. (k) In CHAPTER 22, in the table, the entry for CN code ex 2202 90 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 2202 90 91 Other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 and containing less than 0,2 % by weight of fat obtained from the products of heading 0401 to 0404 . Covers non-alcoholic beverages containing processed animal products, for example, yoghurt drinks with cereal flakes, coffee or chocolate drinks. For composite products, see Articles 4 and 6 of this Decision. ex 2202 90 95 Other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 and containing 0,2 % or more but less than 2 % by weight of fat obtained from the products of heading 0401 to 0404 . Covers non-alcoholic beverages containing processed animal products, for example, yoghurt drinks with cereal flakes, coffee or chocolate drinks. For composite products, see Articles 4 and 6 of this Decision. ex 2202 90 99 Other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 and containing 2 % or more by weight of fat obtained from the products of heading 0401 to 0404 Covers non-alcoholic beverages containing processed animal products, for example, yoghurt drinks with cereal flakes, coffee or chocolate drinks. For composite products, see Articles 4 and 6 of this Decision. ex 2208 70 Liqueurs and cordials Liqueurs including spirits, which consist of emulsions of spirit with animal products such as egg yolk or cream. For composite products, see Articles 4 and 6 of this Decision. (l) In CHAPTER 23, in the table, the entry for heading ex 2309 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 2309 Preparations of a kind used in animal feeding. All, if containing products of animal origin, except subheadings 2309 90 20 and 2309 90 91 . Covers, among other things, dog or cat food, put up for retail sale (subheading 2309 10 ), containing animal products and fish or marine mammal solubles (CN code 2309 90 10 ). Products for animal feeding purposes, including mixtures of meals (such as hoof and horn). This heading covers liquid milk, colostrum and products containing milk products, colostrum, or carbohydrates, all not fit for human consumption but for animal feeding. Covers petfood, dogchews and mixtures of meals, mixtures can include dead insects. Specific requirements for petfood including dogchews are set out in Row 12 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Covers egg products not for human consumption and other processed products of animal origin not for human consumption. Specific requirements for egg products are set out in Row 9 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. (m) In CHAPTER 29, in the table, the entry for CN code ex 2932 99 00 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 2922 49 Other Amino-acids, other than those containing more than one kind of oxygen function, and their esters; salts thereof. Only raw material of animal origin used for food supplements or for animal feed. ex 2925 29 00 Other Imines and their deriatives than Chlordimeform (ISO); salts thereof. Creatine of animal origin. ex 2930 Organo-sulphur compounds: Certain amino-acids of animal origin: ex 2930 90 13 Cysteine and cystine; ex 2930 90 16 Derivates of cysteine or cystine. ex 2932 99 00 Other heterocyclic compounds with oxygen hetero-atom(s) only. Only if of animal origin, for example glucosamine, glucosamine-6-phosphate and their sulphates. ex 2942 00 00 Other organic compounds Only if of animal origin. (n) In CHAPTER 30, the table is amended as follows: (i) The entry for CN code 3001 90 91 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 3001 90 91 Animal substances prepared for therapeutic or prophylactic uses: heparin and its salts. All animal products, which are destined for further processing in accordance with Article 34(1) of Regulation (EC) No 1069/2009 in order to comply with the definitions set out in points (a) to (f) of Article 33 of the same Regulation. (ii) The entry for CN code ex 3002 10 99 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 3002 10 98 Other blood fractions and immunological products, whether or not modified or obtained by means of biotechnological processes. Only animal derived material. (o) In CHAPTER 31, in the table, the entry for CN code ex 3101 00 00 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 3101 00 00 Animal or vegetable fertilisers, whether or not mixed together or chemically treated; fertilisers produced by the mixing or chemical treatment of animal or vegetable products. Only animal derived products in an un-adulterated form. Covers guano excluding mineralised guano. Covers manure mixed with processed animal protein, if used as fertiliser; but manure chemical mixtures used as fertilisers are excluded (see heading 3105 , which covers only mineral or chemical fertilisers). Specific requirements for manure, processed manure or processed manure products are set out in Row 1 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. ex 3105 10 00 Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg. Only fertilisers containing animal derived products. Specific requirements for manure, processed manure or processed manure products are set out in Row 1 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. (p) The following CHAPTERS 32 and 33 are inserted: CHAPTER 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks CN code Description Qualification and explanation (1) (2) (3) ex 3204 Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined. Only colour dispersions in milk fat base, used in the food or feed production. CHAPTER 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations CN code Description Qualification and explanation (1) (2) (3) ex 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages. Only flavourings in a milk fat base used for food or feed production. (q) In CHAPTER 35, the table is amended as follows: (i) The entry for CN code ex 3503 00 is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) 3503 00 Gelatine (including gelatine in rectangular [including square] sheets, whether or not surface-worked or coloured) and gelatine derivatives; isinglass; other glues of animal origin excluding casein glues of heading 3501 . Covers gelatine for human consumption and for the food industry. Gelatine classified in heading 3913 (hardened proteins) and in 9602 (worked, unhardened gelatine and articles of unhardened gelatine), for example, empty capsules if not for food or animal consumption are excluded from veterinary checks. Specific requirements are set out in Row 5 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011 for gelatine and hydrolysed protein not for human consumption and in Section 11 of Chapter II of Annex XIV to that Regulation for photo gelatine. (ii) The following entry is added: CN code Description Qualification and explanation (1) (2) (3) ex 3507 90 90 Other enzymes than rennet and concentrates thereof or Lipoprotein lipase or aspergillus alkaline protease. Only if of animal origin and used in food industry, for example, pepsin or enzymes with 45 % lactose. (r) CHAPTER 38 is amended as follows: (i) The following Notes are inserted after the heading and before the table: Notes to Chapter 38 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 4. Throughout the nomenclature, municipal waste means waste of a kind collected from households, hotels, restaurants, hospitals, shops, office, etc., road and pavement sweepings, as well as construction and demolition waste. Municipal waste generally contains a large variety of materialas such as plastics, rubber, wood, paper, textiles, glass, metals, food materials, broken furniture and other damaged or discarded articles. ¦. (ii) The table is amended as follows:  The entries for CN codes 3822 00 00 and ex 3825 10 00 are replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 3822 00 00 Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents whether or not on a backing, other than those of heading 3002 or 3006 ; certified reference materials. Deriving from animal products only, except medical devices as defined in Article 1(2)(a) of Council Directive 93/42/EEC (***) and in vitro diagnostic medical devices as defined in Article 1(2)(b) of Directive 98/79/EC of the European Parliament and of the Council (****). ex 3825 10 00 Municipal waste. Only catering waste containing animal products, if it falls within the scope of point (g) of Article 2(2) of Regulation (EC) No 1069/2009, except catering waste originating directly from means of transport operating internationally and disposed in line with Article 12 (d) of the same Regulation. Used cooking oil intended to be used within the scope of Regulation (EC) No 1069/2009, for example, for organic fertiliser or biogas, can be covered by this CN code.  The entry for CN code 3826 00 is deleted. (s) In CHAPTER 39, the table is amended as follows: (i) The entry for CN code ex 3913 90 00 in the table is replaced by the following: CN code Description Qualification and explanation (1) (2) (3) ex 3913 90 00 Other natural polymers (except alginic acid, its salts and esters) and modified natural polymers (for example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms. Deriving from animal products only, for example, chondroitin sulphate, chitosan, hardened gelatine. (ii) The following entries are added: CN code Description Qualification and explanation (1) (2) (3) ex 3926 90 92 Other articles of plastics and articles of other materials of headings 3901 to 3914 made from sheet. Empty capsules of hardened gelatine for animal consumption; specific requirements are set out in Row 5 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. ex 3926 90 97 Other articles of plastics and articles of other materials of headings 3901 to 3914 made from other than sheet. Empty capsules of hardened gelatine for animal consumption; specific requirements are set out in Row 5 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. (t) The following CHAPTER 71 is inserted after CHAPTER 67: CHAPTER 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin Harmonised System Classification Opinion 7101.21/1: Oysters unfit for human consumption, containing one or more cultured pearls, preserved in brine and put up in airtight metal containers. CN code Description Qualification and explanation (1) (2) (3) ex 7101 21 00 Unworked cultured pearls. Includes oysters unfit for human consumption, containing one or more cultured pearls, preserved in brine or by different methods, packaged in airtight containers. Unworked cultured pearls as set out in Section 2 of Chapter IV of Annex XIV to Regulation (EU) No 142/2011 unless they are excluded from the scope of Regulation (EC) No 1069/2009 as provided for in point (f) of Article 2(2) of that Regulation. (u) The following CHAPTER 96 is inserted after CHAPTER 95: CHAPTER 96 Miscellaneous manufactured articles CN code Description Qualification and explanation (1) (2) (3) ex 9602 00 00 Worked, unhardened gelatin (except gelatin of heading 3503 ) and articles of unhardened gelatin. Empty capsules of unhardened gelatine for food or animal consumption; specific requirements are set out in Row 5 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011 for animal consumption. (v) CHAPTER 99 is replaced by the following: CHAPTER 99 Special combined nomenclature codes Sub-chapter II Statistical codes for certain specific movements of goods General remarks This chapter covers animals, food of animal origin, composite products and animal by-products originating from third countries and delivered to vessels and aircraft within the European Union under customs transit procedure (T1). A derogation from European Union public health import conditions is applicable for food of animal origin and composite products, which are delievered to vessels in accordance with Article 13(3) of Directive 97/78/EC, with or without temporary storage in approved free zones, free or customs warehouses. CN code Description Qualification and explanation (1) (2) (3) ex 9930 24 00 Goods of CN Chapters 1 to 24 delivered to vessels and aircraft. Food of animal origin including composite products destined for ship supply as provided for in Articles 12 and 13 of Directive 97/78/EC. ex 9930 99 00 Goods classified elsewhere delivered to vessels and aircraft. Food of animal origin including composite products destined for ship supply as provided for in Articles 12 and 13 of Directive 97/78/EC. (2) Annex II is replaced by the following text: ANNEX II List of composite products and foodstuffs not subject to veterinary checks as referred to in Article 6(1)(b) of this Decision This list sets out composite products and foodstuffs according to the goods nomenclature in use in the Union which do not need to be submitted to veterinary checks at a border inspection post. Notes relating to the table: Column (1)  CN code This column indicates the CN code. The CN, established by Regulation (EEC) No 2658/87, is based on the international Harmonised Commodity Description and Coding System (HS) drawn up by the Customs Cooperation Council, now the World Customs Organisation (WCO), adopted by the International Convention, concluded in Brussels on 14 June 1983 and approved on behalf of the European Economic Community by Decision 87/369/EEC (the HS Convention). The CN reproduces the headings and subheadings of the HS to six digits, with only the seventh and eighth figures creating further subheadings which are specific to it. Where a four digit code is used: unless otherwise specified, all composite products and foodstuffs prefixed with or covered by these four digits are not required to be submitted to veterinary checks at a border inspection post. Where only certain specified products under any four, six or eight digit code contain animal products and no specific subdivision under this code exists in the CN, the code is marked ex (for example, ex 2001 90 65: veterinary checks not required for the products outlined in Column (2)). Column (2)  Explanation This column gives details of the composite products and foodstuffs covered by the derogation from veterinary checks at border inspection posts. When necessary, official veterinarians at border inspection posts must assess the ingredients of a composite product and foodstuff and specify, if the animal product contained in the composite product and foodstuffs is sufficiently processed so as to not require the veterinary checks provided for in Union legislation. CN Codes Explanations (1) (2) 1704 , 1806 20 , 1806 31 , 1806 32 , 1806 90 11 , 1806 90 19 , 1806 90 31 , 1806 90 39 , 1806 90 50 Confectionery (including sweets) and chocolate, containing less than 50 % of processed dairy and egg products and treated as provided for in Article 6(1)(a) of this Decision. 1902 19 , 1902 30 , 1902 40 Pasta and noodles not mixed or filled with processed meat product; containing less than 50 % of processed dairy and egg products and treated as provided for in Article 6(1)(a) of this Decision. 1905 10 , 1905 20 , 1905 31 , 1905 32 , 1905 40 , 1905 40 10 , 1905 90 10 , 1905 90 20 , 1905 90 30 , 1905 90 45 , 1905 90 55 , 1905 90 60 , ex 1905 90 90 ; Bread, cakes, biscuits, waffles and wafers, rusks, toasted bread and similar toasted products; containing less than 20 % of processed dairy and egg products and treated as provided for in Article 6(1)(a) of this Decision. 1905 90 covers only dry and brittle products. ex 2001 90 65 , ex 2005 70 00 ex 1604 Olives stuffed with less than 20 % fish Olives stuffed with more than 20 % fish ex 2104 10 and ex 2104 20 Soup stocks and flavourings packaged for the final consumer, containing less than 50 % of fish oils, fish powders or fish extracts and treated as provided for in Article 6(1)(a) of this Decision. ex 2106 10 , ex 2106 90 Food supplements packaged for the final consumer, containing small amounts (in total less than 20 %) of processed animal products (including glucosamine, chondroitin and/or chitosan) other than meat products. (*) Commission Regulation (EC) No 1125/2006 of 21 July 2006 concerning the classification of certain goods in the Combined Nomenclature (OJ L 200, 22.7.2006, p. 3). (**) Commission Implementing Regulation (EU) No 443/2013 of 7 May 2013 concerning the classification of certain goods in the Combined Nomenclature (OJ L 130, 15.5.2013, p. 17). (***) Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (OJ L 169, 12.7.1993, p. 1). (****) Directive 98/79/EC of the European Parliament and of the Council of 27 October 1998 on in vitro diagnostic medical devices (OJ L 331, 7.12.1998, p. 1).